Exhibit 10.1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among Universal Holdings, Inc. a Nevada Corporation and Universal Product Marketing, Inc. a Nevada Corporation effective as of September , 2007 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this day of September, 2007, by and among Universal Holdings, Inc., a Nevada corporation with its principal place of business located at 502 East John Street, Carson City, Nevada 89706 ("UH"); Universal Product Marketing, Inc. a Nevada Corporation with its principal place of business at 502 East John Street, Carson City, Nevada 89706 ("UPM"). Premises A.This Agreement provides for the acquisition of UPM whereby UPM shall become a wholly owned subsidiary of UH and in connection therewith B.The boards of directors of UPM and UH have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively.This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE
